Citation Nr: 0921459	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-03 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable disability rating for herpes 
simplex (HSV). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1993 to 
January 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska which granted service connection and assigned a 
noncompensable evaluation effective January 23, 2002. 

In November 2007, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC continued the denial of the Veteran's claim 
(as reflected in a February 2009 supplemental statement of 
the case) and returned this matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an initial 
compensable rating for HSV is warranted.  As an initial 
matter, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.

The Veteran contends that she is entitled to a compensable 
rating for HSV, which she maintains controlled by continuous 
systemic therapy.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. See 38 C.F.R. § 3.159.

At her April 2005 VA examination, the examiner noted that the 
Veteran took Acyclovir and that the drug only shortened the 
periods of activity.  The Veteran expressed that during 
flare-ups she was uncomfortable at work and when standing.  
However the physician failed to classify whether her 
medication was systemic.  At her December 2008 VA 
examination, the Veteran maintained that she was on 
continuous medication for HSV to include acyclovir every day, 
and also an antiviral cream.  The nurse practitioner noted 
that although the Veteran stated she uses acyclovir, it was 
not noted on her medication profile within the VA.  A 
pharmacy report submitted by the Veteran reveals 
prescriptions for acyclovir ointment filled in February 2009 
and November 2007, and acyclovir capsules filled in October 
2007.

Pursuant to the November 2007 remand decision, the RO was to 
arrange for the Veteran to undergo a VA examination by a 
physician to determine the current manifestations of her 
herpes simplex virus, and whether there is intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required.  The Board's review of the 
claims file shows that the December 2008 VA examination was 
given by a nurse practitioner, not a physician, and did not 
specifically comment upon the medications as directed.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet.App. 268, 271 
(1998).

Thus, while the Board regrets the additional delay in this 
case, for the reasons discussed above, the case must be 
returned to the AMC/RO for further development in accordance 
with the previous Board remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, whether VA, 
private or service department, who 
treated her for HSV since October 2008, 
especially noting all providers who have 
prescribed acyclovir or other long-term 
systemic medications.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder. All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination by a physician for evaluation 
of the current manifestations of HSV.  
The physician should indicate whether the 
Veteran is on any form of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs.  If so, the 
examiner is requested to indicate what 
the total duration of required use of 
these drugs was during the past 12-month 
period.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




